Order entered November 3, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-14-00523-CR

                   CRISTAL PAULLETT RICHARDSON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
                        Trial Court Cause No. F13-00479-X

                                      ORDER
      The Court GRANTS appellant’s October 30, 2014 second motion to extend time to file

her brief. We ORDER appellant to file her brief by DECEMBER 17, 2014.


                                                 /s/   LANA MYERS
                                                       JUSTICE